Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 January 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a national stage entry of PCT/AU2019/050801 filed 30 July 2019.  Claims 48-67 are currently pending.  Claims 1-47 are cancelled. Claims 48-67 are examined on the merits within. 

Claim Objections
3.	Claim 49 is objected to because of the following informalities: the claim comprises two periods.  Appropriate correction is required. 

4.	Claim 63 is objected to because of the following informalities: please insert “or” between “cancer” and “pain”.  Appropriate correction is required. 


Claim Rejections – 35 U.S.C. 112(a): Scope of Enablement
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 63 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating and/or lessening the severity of a disease, does not reasonably provide enablement for preventing a disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
	The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is a method of preventing, treating and/or lessening the severity of a disease in a subject, wherein the disease is at least one of an inflammatory disorder, a neurological disorder, a psychiatric disorder, a malignancy, an immune disorder, a metabolic disorder, a nutritional deficiency, an infectious disease, a gastrointestinal disorder, a cardiovascular disorder, cancer or pain.
	The state of the prior art: There are no methods described in the prior art or in the specification to completely prevent an inflammatory disorder, a neurological disorder, a psychiatric disorder, a malignancy, an immune disorder, a metabolic disorder, a nutritional deficiency, an infectious disease, a gastrointestinal disorder, a cardiovascular disorder, cancer or pain.
	The relative skill of those in the art: The relative skill of those in the pharmaceutical development and medical treatment arts is high, requiring advanced education and training.
	The predictability or unpredictability of the art/breadth of claims: The instant claimed invention is highly unpredictable since one skilled in the art would recognize the breadth of the instant claims encompass prevention of numerous diseases or disorders with an array of causes.  For example, the claim is directed to cancer which can encompass breast cancer, lung cancer, skin cancer, etc.  Each type of cancer can be caused by internal or external factors, i.e., lung cancer may be caused by smoking, skin cancer may be caused by sun exposure, and breast cancer may be hereditary, just to name a few. Each ailment claimed is a genus to various species of that ailment caused by various sources.  It would be highly unpredictable that administration could 100% completely prevent any of the disorders listed caused by any factor.   Based on the disclosure of the prior art, one skilled in the art would view prevention from the instantly claimed formulation as being highly unpredictable.
	The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970).  There are no examples in the specification testing the formulation for effectiveness against any of the claimed diseases. 
	The quantity of experimentation necessary: Given that the instant claims encompass complete prevention of an inflammatory disorder, a neurological disorder, a psychiatric disorder, a malignancy, an immune disorder, a metabolic disorder, a nutritional deficiency, an infectious disease, a gastrointestinal disorder, a cardiovascular disorder, cancer or pain, one skilled in the art would undertake a novel and extensive research program to show that the instant claimed compositions reduce the risk of developing any of the diseases from any cause.  There are no teachings in the prior art to completely prevent such dysfunctions.  Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation. The burden of enabling the prevention of a disease would be much greater than that of enabling the treatment of such conditions.  The specification does not provide guidance as to how one skilled in the art would accomplish the objective of preventing such conditions, or how a patient could be kept from every being susceptible to these conditions.  There is no guidance provided as to a specific protocol to be utilized in order to show the efficacy of the presently claimed active ingredients for preventing the above claimed conditions, thereby presenting an undue burden of unpredictable experimentation necessary to practice the claimed invention.
	Genentech, 108 F.3d at 1366, states, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
	Therefore, in view of the Wands factors as discussed above, particularly the unpredictability of the art and the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for a method of preventing an inflammatory disorder, a neurological disorder, a psychiatric disorder, a malignancy, an immune disorder, a metabolic disorder, a nutritional deficiency, an infectious disease, a gastrointestinal disorder, a cardiovascular disorder, cancer or pain.

Claim Rejections – 35 U.S.C. 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	Regarding claim 49, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections – 35 U.S.C. 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 48-57, 59-61, and 63-64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renwick et al. (U.S. Patent Application Publication No. 2018/0085308) as evidenced by Waters et al. (J. Pharm. Analysis, 2018).
	Regarding instant claims 48 and 53-56, Renwick et al. disclose self-emulsifying drug delivery systems.  See paragraph [0047]. The composition comprises a cannabinoid resin (at least one cannabinoid), sesame oil (a lipophilic solvent according to paragraph [0014] of the instant invention), Labrasol (nonionic emulsifier), HPMC and Syloid (absorbents).  See Example 1 and paragraphs [0092-0093 and 0098].    
	Regarding instant claims 49-52, cannabinoid extract resin can be 100 % THC tablets, 100% CBD tablets, 10:1 THC/CBD or 50:50 THC CBD.  See paragraphs [0065-0066].  
	Regarding instant claims 57 and 59-61, Example 1 comprises Syloid XDP 3150 which has a mean particle size of 110 µm, a surface area of 320 m2/g, a pore volume of 1.7 cm3/g and a pore diameter of 220 A as evidenced by Waters et al. (See Table 1).
	Regarding instant claim 63, cannabidiol has analgesic, antispasmodic, anxiolytic, antipsychotic, anti-nausea, and anti-rheumatoid arthritis properties. See paragraph [0011].  
	Regarding instant claim 64, Example 1 is directed to ingredients useful for a 25 mg cannabinoid tablet, i.e., a predetermined concentration range.  
	Thus the instant claims are anticipated by Renwick et al. 
Claim Rejections – 35 U.S.C. 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 48-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renwick et al. (U.S. Patent Application Publication No. 2018/0085308) in view of McCarty (U.S. Patent Application Publication No. 2016/0015683) as evidenced by Waters et al. (J. Pharm. Analysis, 2018).
	Regarding instant claims 48 and 53-56, Renwick et al. teach self-emulsifying drug delivery systems.  See paragraph [0047]. The composition comprises a cannabinoid resin (at least one cannabinoid), sesame oil (a lipophilic solvent according to paragraph [0014] of the instant invention), Labrasol (emulsifier), HPMC and Syloid (absorbents).  See Example 1 and paragraphs [0092-0093 and 0098].    
	Regarding instant claims 49-52, cannabinoid extract resin can be 100 % THC tablets, 100% CBD tablets, 10:1 THC/CBD or 50:50 THC CBD.  See paragraphs [0065-0066].  
	Regarding instant claims 57 and 59-61, Example 1 comprises Syloid XDP 3150 which has a mean particle size of 110 µm, a surface area of 320 m2/g, a pore volume of 1.7 cm3/g and a pore diameter of 220 A as evidenced by Waters et al. (See Table 1).
	Regarding instant claim 63, cannabidiol has analgesic, antispasmodic, anxiolytic, antipsychotic, anti-nausea, and anti-rheumatoid arthritis properties. See paragraph [0011].  
	Regarding instant claim 64, Example 1 is directed to ingredients useful for a 25 mg cannabinoid tablet, i.e., a predetermined concentration range.  
	Regarding instant claim 66, the emulsifier is present in 7.8% which falls within the claimed range of 2 to 35%.   See Example 1. 
	Regarding instant claim 67, the lipophilic solvent is present in amounts of 8.7% which falls in the range of at least 5%.  See Example 1. 
	Renwick et al. do not teach an inert particulate material with a particle size of 20 to 60 micron or lipophilic antioxidant.
	McCarty teaches a solid dosage form for cannabinoid pharmaceutical formulations for buccal or sublingual formulations.  See abstract.  The adsorbent comprises silica selected from SYLOID 3050 or SYLOID 3150.  See paragraph [0015]. Syloid 3050 has a mean particle size of 50 microns, a surface area of 287 m2/g and a pore volume of cm3/g as evidenced by Waters.  See Table 1.  Example 1 comprises 5 mg silica in a tablet comprising 85 mg of ingredients resulting in 5.9% silica. Additional useful excipients include an antioxidant.  See paragraph [0041].
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known absorbent for another to yield predictable results since Syloid 3150 and Syloid 3050 are both effectively used in cannabinoid formulations. It would have been obvious to one of ordinary skill in the art to modify the amount of adsorbent based on known effective ranges in cannabinoid formulations to optimize the formulation dependent on the desired result.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to add a lipophilic antioxidant to the formulation because McCarty teaches antioxidants are known effective excipients useful in cannabinoid formulations. 

Conclusion
14.	No claims are allowed at this time.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615